NO. 12-13-00204-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

OSCAR RODRIGUEZ, SR.,                                       §   APPEAL FROM THE 159TH
APPELLANT

V.
                                                            §   JUDICIAL DISTRICT COURT
QUAIL TOOLS, L.L.P., RANGE
RESOURCES CORPORATION AND
QUAIL TOOLS, L.P.,
APPELLEES                                                   §   ANGELINA COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal in which he states he no longer wishes
to pursue the appeal. Because Appellant has met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered September 11, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 11, 2013


                                          NO. 12-13-00204-CV


                           OSCAR RODRIGUEZ, SR.,
                                    Appellant
                                       V.
             QUAIL TOOLS, L.L.P., RANGE RESOURCES CORPORATION
                            AND QUAIL TOOLS, L.P.,
                                    Appellees


                            Appeal from the 159th Judicial District Court
                    of Angelina County, Texas (Tr.Ct.No. CV-00591-11-06)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.